FILED
                                 UNITED STATES DISTRICT COURT                            FEB - 5 2013
                                 FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia
    RANDY BROWN,                                            )
                                                            )
                            Plaintiff,                      )
                                                            )
            v.                                              )       Civil Action No.
                                                            )
    JACQUELINE A. BERREIN, Chairperson,                     )
    Equal Employment Opportunity Commission,                )                            13 0151
                                                            )
                            Defendant.                      )

                                         MEMORANDUM OPINION

            This matter comes before the Court on review of the plaintiffs application to proceed in

    forma pauperis and prose civil complaint. The Court will grant the application, and dismiss the

    complaint.

            Plaintiff alleges that he sustained a head injury in February 2009 which exacerbated a

    preexisting cognitive disability. Compl. at 1. He attributes these injuries and their effects on his

    judgment and motor speed, as the causes for his failure to file his charge of discrimination within

    the 300-day limitations period. See id. at 2. Plaintiff claims that the Equal Employment

    Opportunity Commission erred by summarily dismissing his charge of discrimination as

    untimely without taking his disability into account. !d.

            "Congress has not authorized, either expressly or impliedly, a cause of action against the

    EEOC for the EEOC's alleged negligence or other malfeasance in processing an employment

    discrimination charge." Smith v. Case/las, 119 F.3d 33, 34 (D.C. Cir.) (per curiam), cert. denied,

    522 U.S. 958 (1997); McCottrell v. Equal Employment Opportunity Comm 'n, 726 F.2d 350, 351

    (7th Cir. 1984) ("It is settled law, in this and other circuits, that Title VII does not provide either

    an express or implied cause of action against the EEOC to challenge its investigation and


                                                       1


N                                                                                                                       3
processing of a charge."); Ward v. Equal Employment Opportunity Comm 'n, 719 F.2d 311, 313

(9th Cir. 1983), cert. denied, 466 U.S. 953 (1984). Nor is there a cause of action against the

Chairperson of the EEOC arising from her handling of plaintiffs charge of discrimination. See

Caraveo v. US. Equal Employment Opportunity Comm 'n, 96 F. App'x 738, 740 (2d Cir. 2004)

(affirming dismissal of claim against EEOC and its employees sued in their official capacities for

their alleged failure to adequately investigate charges of disability discrimination); Svenson v.

Thomas, 607 F. Supp. 1004, 1006 (D.D.C. 1985) (concluding that the EEOC's Chairman was not

amenable to suit under Title VII or the Age Discrimination in Employment Act because there is

no cause of action against the EEOC arising from its investigation or processing of a charge).

The Court will therefore dismiss the instant complaint for its failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). An Order accompanies this

Memorandum Opinion.




DATE:   ~~ ;;_,pf}




                                                 2